NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JAN 19 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

JASVIR SINGH,                                     No. 08-70132

               Petitioner,                        Agency No. A097-583-753

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jasvir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence an adverse

credibility determination. Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007).

We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s determination that Singh failed

to establish extraordinary circumstances excusing his untimely filed asylum

application because that finding was based on disputed facts. See

8 U.S.C § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007)

(per curiam) (exercising jurisdiction to consider one-year bar where facts were

undisputed). Accordingly, we dismiss Singh’s asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omissions from Singh’s father’s affidavit of Singh’s older brother’s

mistreatment by the police, the filing of a complaint concerning the mistreatment,

and Singh’s father’s detention. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir.

2007) (inconsistencies between testimony and documentary evidence support an

adverse credibility finding where inconsistencies go to the heart of the claim).

Singh’s explanation for these omissions does not compel a contrary conclusion.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Accordingly, in the absence

of credible testimony, Singh’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                          2                                    08-70132
      Because Singh’s CAT claim is based on testimony the agency found not

credible, and he points to no other evidence showing it is more likely than not he

will be tortured in India, his CAT claim also fails. Id. at 1156-57.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   08-70132